Citation Nr: 0719853	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability 
due to herbicide exposure.  

2.  Entitlement to service connection for avascular necrosis 
of the left hip.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for arteriovenous 
malformation.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2007.  

The issues listed on the cover page of this decision were 
denied in the April 2004 rating decision.  The veteran filed 
a notice of disagreement and the RO issued a statement of the 
case (SOC) for all four issues in December 2004.  When the 
veteran filed his substantive appeal in February 2005 he 
indicated that he was appealing all of the issues listed on 
the SOC but he also noted that he was appealing the skin 
disability, avascular necrosis of the left hip, and glaucoma 
issues.  The veteran indicated at his March 2007 hearing that 
he also wanted the Board to address the issue of entitlement 
to service connection for arteriovenous malformation.  

(The issues of entitlement to service connection a skin 
disability due to herbicide exposure, avascular necrosis of 
the left hip, and glaucoma will be addressed in the remand 
following the decision below.)


FINDING OF FACT

The veteran does not have any currently shown arteriovenous 
malformation.  




CONCLUSION OF LAW

The veteran does not have arteriovenous malformation that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) do not include 
any reference to treatment for or a diagnosis of 
arteriovenous malformation.  The veteran was noted to have a 
normal vascular system at his separation examination in 
December 1971.

Private treatment reports from Petersburg Dermatology Clinic, 
VCU Health System Department of Ophthalmology, West End 
Orthopaedic, Dermatology Associates of Virginia, Southside 
Regional Medical Center, E. Young, M.D., and S. Jones, M.D., 
are negative for any reference to treatment for or a 
diagnosis of arteriovenous malformation.  

VA outpatient treatment reports dated from January 2002 to 
October 2003 are negative for any reference to treatment for 
or a diagnosis of arteriovenous malformation.  

Associated with the claims file are three VA examination 
reports dated in February 2004.  The reports do not reference 
any arteriovenous malformation.

The veteran testified at a Board hearing in March 2007.  The 
veteran testified that he was not aware that he had any 
vascular problem or blood vessel problem.  The veteran said 
he was not taking any medication for any such disability.  He 
said he did not know why the RO decided the claim for 
arteriovenous malformation because he said he did not file a 
claim on that issue.  Nevertheless, the veteran testified 
that he wanted the Board to adjudicate the claim.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  

The provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the United States Court of Appeals 
for Veterans Claims (Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates a present 
disability to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of arteriovenous malformation.  Without medical 
evidence of a current diagnosed disability, the analysis 
ends, and the claim must be denied.  The veteran's service 
medical records indicate that the veteran's vascular system 
was normal when he separated from service in December 1971.  
All of the medical evidence of record, both private and VA, 
is negative for any reference to arteriovenous malformation.  
In fact, the veteran testified that he was not aware that he 
had any such problem.  Absent a current diagnosis of 
arteriovenous malformation, an award of service connection is 
not warranted.  The preponderance of the evidence is against 
the claim.

The Board notes that the veteran has alleged that he might 
have arteriovenous malformation which should be service 
connected.  While the veteran is capable of providing 
information regarding his symptoms, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for arteriovenous malformation.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

In deciding this issue, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 and Supp. 2007).  In 
addition, 38 C.F.R. § 3.159(b), details the procedures by 
which VA will carry out its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in September 2003.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate the claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).   

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any arteriovenous 
malformation exists and whether any such disability is 
traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2006).  In this case, the veteran has not had any post-
service treatment for or diagnosis of arteriovenous 
malformation and there is no indication that the veteran has 
even experienced symptoms of such a disability.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for arteriovenous 
malformation is denied.


REMAND

The Board has determined that further development is 
necessary before the veteran's claims of entitlement to 
service connection for a skin disability due to herbicide 
exposure, avascular necrosis of the left hip, and glaucoma 
can be adjudicated.  

The veteran indicated in his notice of disagreement and in 
his substantive appeal that he sought treatment for a skin 
rash at the McGuire VA medical center (VAMC) in Richmond in 
the 1970s.  No VA treatment reports dated earlier than 2003 
have been associated with the claims file.  In order the 
properly assess the veteran's claim the putative VA 
outpatient treatment reports should be obtained.  

The veteran also indicated in a statement dated in October 
2003 and in his substantive appeal that avascular necrosis of 
the left hip was secondary to either his recurrent steroid 
use to treat his skin rash or due to his service-connected 
left knee disability.  The veteran was afforded several VA 
examinations in February 2004.  Two of the examiner's opined 
that aseptic necrosis of the left hip was likely secondary to 
chronic steroid use for the veteran's rash.  However, the 
examiners did not provide an opinion on whether the veteran's 
left knee disability either caused or made worse his 
avascular necrosis of the left hip.  Such an opinion is 
necessary in order to properly adjudicate the claim.  

Finally, the veteran indicated at his Board hearing that he 
was contending that he has glaucoma due to chronic steroid 
use for his skin rash.  The veteran was diagnosed with severe 
primary open angle glaucoma of the left eye.  The examiner 
did not provide any opinion regarding the etiology of the 
veteran's glaucoma.  Such an opinion is necessary in order to 
properly adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for his skin disability, 
avascular necrosis of the left hip, 
or glaucoma since service.  After 
securing the necessary releases, 
obtain those records that have not 
previously been secured.  
Specifically request all pertinent 
VA treatment or evaluation records 
from the McGuire VAMC that may have 
been prepared in the 1970s.

2.  After completion of the above-
requested action, arrange for a 
review of the medical records which 
are contained in the veteran's 
claims folder.  If possible, the 
review should be accomplished by the 
physician who performed the February 
2004 VA joint examination.  If the 
examiner is not available, a 
physician with similar expertise 
should conduct the review.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
avascular necrosis of the left hip 
was caused by or made worse by his 
service-connected left knee 
disability.   (If another VA 
examination is deemed necessary by 
the reviewer, one should be 
accomplished.)  A complete rationale 
for any opinion expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

3.  Arrange for a review of the 
medical records which are contained 
in the veteran's claims folder by 
the physician who performed the 
February 2004 VA eye examination.  
(If the same physician is not 
available, a physician with similar 
expertise should conduct the 
review.)  The examiner is requested 
to provide an opinion as to whether 
the veteran's glaucoma was caused by 
or made worse by his chronic steroid 
use for a skin rash.  (If another VA 
examination is deemed necessary by 
the reviewer, one should be 
accomplished.)  A complete rationale 
for any opinion expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

(If a VA examination is deemed 
necessary, the veteran is hereby 
notified that it is the veteran's 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review any medical 
opinion reports and/or any 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

5.  After undertaking any 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


